Exhibit 10.34

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE is made effective this 21st day of December, 2004,
between Calwest Industrial Properties, LLC, (“Landlord”) and Natural
Alternatives International, Inc., (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated June 12,
2003, (hereinafter collectively referred to as the “Lease”);

 

WHEREAS, the premises under the Lease are located in the City of Vista, County
of San Diego, State of California, commonly known as 121 1-B&C and 1215 Park
Center Drive (the “Premises”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as more fully set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. Definitions. Unless otherwise specifically set forth herein, all capitalized
terms herein shall have the same meaning as set forth in the Lease.

 

2. Addendum to Lease: Tenant Improvement Allowance. The completion date for
Tenant’s Work within the Expansion Space at 1211-B Park Center Drive as set
forth in Section 12.d of Addendum to Lease shall be extended to December 31,
2005. The two (2) references to “Exhibit B” in Section 12.d of Addendum to Lease
shall be changed to read “Section 12.d of Addendum to Lease.”

 

3. Exhibit B to Lease: Tenant Improvement Allowance. The completion date for
Tenant’s Work within the Premises at 1215 Park Center Drive as set forth in
Section 5 of Exhibit B to the Lease shall be extended to January 31, 2005.

 

4. Incorporation. Except as modified herein, all other terms and conditions of
the Lease between the parties above described, as attached hereto, shall
continue in full force and effect.

 

5.

Limitation of Landlord’s Liability. Redress for any claims against Landlord
under this Amendment or under the Lease shall only be made against Landlord to
the extent of Landlord’s interest in the property to which the Premises are a
part. The obligations of Landlord under this Amendment and the Lease shall not
be personally binding on, nor shall any resort be had to the private properties
of, any of its trustees or board of directors and officers, as the case may be,
the general



--------------------------------------------------------------------------------

 

partners thereof or any beneficiaries, stockholders, employees or agents of
Landlord, or its investment manager.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this FIRST AMENDMENT TO
LEASE as of the day and year first written above.

 

LANDLORD:       TENANT:

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a California corporation

By:

 

RREEF MANAGEMENT COMPANY,

a Delaware corporation, Its Property Manager

           

By:

 

/s/ Jill E. Shanahan

     

By:

 

/s/ Mark A. LeDoux

Name:

 

Jill E. Shanahan

     

Name:

 

Mark A. LeDoux

Title:

 

Vice President

     

Title:

 

Chairman and Chief Executive Officer

Dated: 

 

1/21/05

     

Dated: 

 

12-21-04

           

By:

 

/s/ Randell Weaver

           

Name:

 

Randell Weaver

           

Title:

 

President

           

Dated:

 

12-21-04

 

3